Wright, Judge, dissenting.
I respectfully dissent from the finding of the majority that the property owners have received special benefits, by dust reduction and improved drainage, beyond those accorded the general public and that the property owners failed to show the special assessments levied against their properties were in excess of the benefits conferred on them.
The properties in question are within 200 feet of the centerline of South 27th Street from Old Cheney Road to the southern boundary of Southern Hills 1st Addition. The deputy city engineer testified that the formula to determine the special assessments was to reduce the estimated construction cost by one-half as a credit for existing adjacent paving and to deduct one-third of the remainder of that amount for lack of direct vehicular access to the paved road. The remaining portion of the estimated cost was divided by the total square footage within the assessment area to arrive at an assessment per square foot. This amount was considered the amount of special benefits the owners received beyond those accorded the general public.
Our review is de novo on the record, and we retry the issues of fact and reach an independent conclusion as to the findings *172of fact without reference to the conclusion reached by the district court. Purdy v. City of York, 243 Neb. 593, 500 N.W.2d 841 (1993). The theory of a special assessment is to defray the expense of a municipal improvement to property which has received benefits greater than the benefits to the public in general. North Platte, Neb. Hosp. Corp. v. City of North Platte, 232 Neb. 373, 440 N.W.2d 485 (1989).
The majority correctly states that the parties whose properties were assessed have the burden to establish that the assessments were invalid. Here, six property owners disputed the benefits and testified that dust was not a problem and that traffic increased dramatically after the paving was completed. One owner testified that the value of his home decreased by $3,000 because of the increased traffic. Several owners testified that the paving created more severe drainage problems. A witness for the appellees testified that paving reduced the dust to one-seventh of the amount it had been prior to paving and that the traffic volume on South 27th Street had increased significantly.
What I find of great significance is the testimony of the city traffic engineer. He stated that prior to the paving, 485 vehicles per day traveled on the street. After the road was paved, traffic increased to 3,600 vehicles per day. This is an increase in the amount of traffic of 742 percent. It represents one car every 24 seconds every hour of the day. Obviously, there are more cars at certain times of the day and fewer cars at other times. The majority failed to consider the burden to the property owners of this sevenfold increase in traffic volume.
Thus, I believe that when all facts are considered, the only issue is whether the benefits received by settling the dust exceed the obvious burden of the increase of over seven times the amount of traffic to owners of properties that are located 200 feet from the center of the street. The amount of a special assessment cannot exceed the amount of benefits conferred on the property assessed. Brown v. City of York, 227 Neb. 183, 416 N.W.2d 574 (1987). Keeping in mind that 27th Street is acknowledged to be a major arterial that now links with Interstate 80 to the north, my independent factual conclusion based upon the evidence not in conflict is that the burden of the *173increased traffic greatly exceeds any benefits to the property owners in the form of dust reduction and drainage and that the overall benefit was only to the general public of the City of Lincoln. A board of equalization’s valuation of benefits conferred is not limited to the present use made of improvements, but extends to the use which might reasonably be made of the improvements in the future. Id. The value of these properties will, in my opinion, decrease as the amount of traffic increases with the future use of South 27th Street.
I would reverse, and remand with directions to vacate the special assessments.